El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
La demanda contiene dos causas de acción. Por la pri-mera el demandante Francisco P. Irizarry, casado con Pro-videncia. Morales, reclamó del demandado Ramón Díaz Ojea una indemnización de tres mil dólares por la angustia mental y daños sufridos en su reputación y estimación entre sus convecinos a virtud de ciertas frases pronunciadas por el demandado en presencia de más de trescientas personas que las oyeron, así difamándolo y exponiéndolo al ridículo público. Por la. segunda cansa de acción el demandante re-clama, basándose en el mismo becbo y por la angustia mental, la falta de atención y afecto de sn esposo, los dolores *145físicos y trastornos nerviosos, la pérdida de amistades y confianza pública, sufridos por la esposa, la suma de cuatro mil dólares. La demanda es larga y completa en sus ale-gaciones y puede observarse a primera vista que está redac-tada después de un cuidadoso estudio de los hechos y la ju-risprudencia aplicable.
El demandado excepcionó la demanda por indebida acu-mulación de acciones y falta de hechos suficientes y la con-testó negando sus hechos y alegando que a virtud de cierta agresión que la esposa del demandante realizó contra una hija del demandado, éste, presa de excitación nerviosa, re-convino al demandante haciéndole comprender que resultaba impropio que consintiera que su mujer actuara en la forma en que lo había hecho. Alegó además la cosa juzgada.
El demandado falleció y el demandante pidió y obtuvo que fuera sustituido por sus herederos.
Celebrada la vista del pleito, la corte desestimó la primera causa de acción y declaró con lugar 'la segunda condenando a los herederos de Ramón Díaz Ojea a pagar al demandante, la suma de trescientos dólares y las costas.
No conformes los herederos apelaron para ante esta’. Corte Suprema señalando seis errores cometidos a su juicio-por la corte, 1, al desestimar cierta moción de eliminación; 2 y 3, al declarar sin lugar las excepciones previas; 4, al resolver que no existe la cosa juzgada; 5, al admitir cierta evidencia, y 6, al apreciar la prueba.
Dejaremos de considerar por escrito los tres primeros, errores. Los hemos examinado cuidadosamente y carecen a nuestro juicio de mérito alguno.
La cosa juzgada se alegó como sigue en la contestación :
“Asimismo, y como materia de oposición a los hechos de la pri-mera causa de acción, alega el demandado:
“Por sentencia que se encuentra ñrme, dictada por esta Hon. Corte con fecha 13 de diciembre de 1922, en el caso civil No. 9254 seguido por Providencia Morales, asistida de Francisco P. Irizarry, *146contra el ahora demandado Ramón Díaz Ojea, por indemnización, en virtud de las mismas frases y hechos a que se refiere la demanda del ahora demandante, esta Hon. Corte desestimó la demanda, por los méritos de la prueba, en todas sus partes, por lo cual alega ahora el demandado que en el presente caso existe la presunción de cosa juzgada, porque entpe éste y el resuelto por la sentencia mencionada concurre la más perfecta identidad entre las cosas, las causas, las personas de los litigantes y la calidad con que lo fueron.”
En el acto del juicio se probó la existencia del otro pleito alegado, pero la parte demandante sostiene, con ra-zón a nuestro juicio, que habiéndose iniciado dicho pleito por Providencia Morales que no tenía derecho a ello pues la acción pertenecía a la sociedad de gananciales, la senten-cia en él dictada no puede invocarse para perjudicar la ac-ción ejercitada en este pleito. Que la acción pertenece a la sociedad de gananciales fué resuelto en el caso de Vázquez v. Valdés, et al., 28 D.P.R. 467, decisión que acaba de ser ratificada en tal extremo en el caso de Vázquez v. Porto Rico Ry., Light & Power Co., 35 D.P.R. 62.
El artículo 1219 del Código Civil revisado (Comp. 1911 see. 4325) dice que “Para que la presunción de cosa juz-gada surta efecto en otro juicio, es necesario que entre el caso resuelto por la sentencia y aquel en que ésta sea invo-cada, concurra la más perfecta identidad entre las cosas, las causas, las personas de los litigantes y la calidad con que lo- fueron.” El pleito No. 9254 decidido por sentencia •de 13 de diciembre de 1922 es cierto que se basó en los mis-mos hechos que el presente pero fué iniciado por Providen-cia Morales personalmente, mientras que en éste figura Pro-videncia Morales como miembro de la sociedad de ganan-ciales constituida con su esposo. El que fuera asistida de su esposo en el primer pleito no altera la situación. No •existe, pues, la perfecta identidad que la ley exige entre los litigantes en ambos pleitos, y en tal virtud no procede la •excepción de cosa juzgada.
El quinto error se formula así: “La corte erró al *147admitir en evidencia, a pesar de la oposición de la deman-dada, declaraciones de testigos presentados en otro juicio.”
Sucedió qne al declarar los testigos presentados por la parte demandante con respecto a las palabras qne oyeron pronunciar a Eamón Díaz, qne constituyen la basé de la re-clamación, la parte demandada se opuso por tratarse de manifestaciones de un difunto. Se recordará que Díaz fa-lleció y fué sustituido por sus herederos. Insistió el deman-dante en que su prueba era pertinente. Continuó oponién-dose la parte demandada y después de un largo debate la corte negó la prueba, y la parte demandante tomó excep-ción. Así las cosas el demandante manifestó: “Abora nos-otros podemos presentar aquí la prueba del taquígrafo de la corte y del récord anterior en que este testigo declaró en presencia de Eamón Díaz Ojea, y que don Eamón Díaz Ojea tuvo oportunidad de repreguntarlo.” T la corte dijo: “Puede 'traer la prueba ésa.” T la parte demandada ex-presó: “Nosotros tomamos excepción.” El caso se repitió varias veces siendo resuelto en todas substancialmente en la misma forma.
En su alegato la parte demandada dice: “Con la admi-sión de esa evidencia, la Hon. Corte sentenciadora infrin-gió, a nuestro juicio, el inciso 6 del artículo 35 de la Ley de Evidencia, ya que ninguno de los testigos cuyas declaracio-nes fueron admitidas había fallecido, sino que estaban en la presencia del tribunal, y no estaban imposibilitados para declarar. ’ ’
A nuestro juicio el error cometido es tan claro que no podemos llegar a otra resolución que .no sea a la de revocar la sentencia apelada. El número 6 del artículo 35 de la Ley de Evidencia es terminante. Sólo podrá admitirse el testimonio de un testigo prestado en una causa anterior en-tre las mismas partes y referente al mismo asunto, cuando el testigo hubiere fallecido, o se hallare fuera de la juris-dicción de la corte o estuviere imposibilitado para testificar. Y aquí los testigos estaban en la corte misma. Y el error *148es perjudicial porque la sentencia condenatoria se basa en las declaraciones así admitidas.
El hecho de que una corte cometa un error, como lo co-metió la corte sentenciadora en este caso, al no permitir de-clarar a los testigos del demandante sobre las palabras cau-santes del daño, pronunciadas, según la demanda, por Ra-món Díaz Ojea, no obstante haber éste fallecido a la fecha del juicio, no autoriza a la parte perjudicada a introducir prueba en contra de la ley j la protesta de la otra parte.

Bebe revocarse la sentencia apelada y devolverse el caso para ulteriores procedimientos no inconsistentes con esta opinión.